                Case 2:20-cv-00737-RAJ Document 18 Filed 09/15/20 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     AMY CHRISTINE SMART,
 8
                                 Plaintiff,             Case No. C20-737 RAJ
 9
           v.                                           ORDER GRANTING MOTION
10                                                      FOR EXTENSION OF TIME TO
                                                        FILE ANSWER
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                 Defendant.
13
           This matter is before the Court on the Commissioner’s motion for a third 28-day
14
     extension of time to file the answer/Administrative Record (AR), based on delays that
15
     office shutdowns during the COVID-19 pandemic have caused in obtaining written
16
     transcripts of the administrative hearing. Dkt. 14. Plaintiff opposes the motion and
17

18 requests the Court order the Commissioner to file the AR within 14 days or, if still

19 unavailable, “file a status report detailing the specific status of the preparation of this

20 administrative record, the specific steps being taken to expedite the completion of this

21 administrative record, and a clear deadline by which the record will be filed.” Dkt. 16 at

22 3.

23
           Having considered the Commissioner’s motion and supporting declarations, as



     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE
     ANSWER - 1
              Case 2:20-cv-00737-RAJ Document 18 Filed 09/15/20 Page 2 of 3




 1 well as Plaintiff’s opposition, the Court finds good cause to grant a third 28-day

 2 extension of the time in which to file the AR in this matter. A declaration by the

 3 executive director of the Commissioner’s Office of Appellate Operations, which prepares

 4
     the AR, explains that the Office is having difficulties obtaining sufficient transcription
 5
     capacity to prepare hearing transcripts and, while the agency has created new procedures
 6
     to obtain hearing transcripts while working remotely, the process is still “not sufficient to
 7
     meet the agency’s workload.” Dkt. 12-1 at 2. And a declaration by the chief of court
 8
     case preparation and review explains the Office prioritizes the oldest pending cases. Dkt.
 9
     9-1 at 4. This is good cause to grant the request for additional time.
10

11          The Court has reviewed Plaintiff’s arguments to the contrary and does not find

12 them persuasive. Plaintiff’s claim that there is “little to no evidence of any adaptive

13 efforts by the Commissioner to adjust” to office closures is belied by the declarations in

14 the record. See Dkt. 12-1, 9-1. Plaintiff asserts she and her husband face financial

15 difficulties. Dkt. 16 at 1-2. Although the Court is sensitive to the difficulties caused by

16 the delay of months in this matter, unfortunately most people waiting for the filing of the

17
     AR in their cases are in a similar predicament. Indeed, the Court is aware of cases in
18
     which the AR has been outstanding for even longer—and the Court is reluctant to disrupt
19
     the preparation of those ARs to prioritize the filing of this one.
20
            Although the Court finds good cause for a third extension, the Court agrees with
21
     Plaintiff that if there is further delay, she is entitled to a specific accounting of where in
22
     the process her hearing transcript is and an estimate of when the AR will likely be filed.
23




     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE
     ANSWER - 2
              Case 2:20-cv-00737-RAJ Document 18 Filed 09/15/20 Page 3 of 3




 1          Therefore, the Court extends the deadline to file the AR to October 13, 2020. If

 2 the AR is ready before this date, the Commissioner shall file it promptly. If the AR is not

 3 ready by this date, the Commissioner may move for another extension but should provide

 4
     a specific accounting of the status of the matter, including the status of the hearing
 5
     transcript, and an estimate of when the AR shall be filed.
 6
            DATED this 15th day of September, 2020.
 7

 8

 9
                                                       A
                                                       The Honorable Richard A. Jones
10                                                     United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER GRANTING MOTION FOR EXTENSION OF TIME TO FILE
     ANSWER - 3
